Citation Nr: 0913409	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, and if so, entitlement to service connection for 
the same.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with right 
L-5 radiculopathy.

3.  Entitlement to an initial compensable rating for right 
knee patellofemoral syndrome.  

4.  Entitlement to an effective date earlier than April 14, 
1999 for the grant of service connection for degenerative 
disc disease of the lumbar spine with right L-5 
radiculopathy.

5.  Entitlement to an effective date earlier than April 14, 
1999 for the grant of service connection for right knee 
patellofemoral syndrome.




REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  The appeal was 
subsequently transferred back to the jurisdiction of the 
Montgomery, Alabama RO during the same month.  

The issues of service connection for headaches and increased 
ratings for degenerative disc disease of the lumbar spine and 
right knee patellofemoral syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for headaches was by 
rating decision issued in November 1999, which denied the 
claim on the absence of evidence of a permanent residual or 
chronic disability.  

2.  The evidence submitted since the November 1999 denial 
includes a May 2004 VA examination report and additional 
service and private treatment records.  

3.  The Veteran applied for service connection for lower back 
and right knee pain on April 14, 1999.  These claims were 
denied by a November 1999 rating decision.  The claims were 
reconsidered on the basis of additional service treatment 
records, and service connection was granted by an August 2004 
rating decision with an effective date of April 14, 1999, the 
date of the original claim.  

4.  There was no communication by the Veteran or a duly 
appointed representative prior to April 14, 1999 indicating 
intent to apply for service connection benefits for a back or 
knee condition. 


CONCLUSIONS OF LAW

1.  The November 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999). 

2.  The evidence added to the record since November 1999 is 
new and material evidence; the claim for service connection 
for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The criteria for an effective date prior to April 14, 
1999 for the grant of service connection for degenerative 
disc disease of the lumbar spine with right L-5 radiculopathy 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2008). 

4.  The criteria for an effective date prior to April 14, 
1999 for the grant of service connection for right knee 
patellofemoral syndrome have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As a preliminary matter, VA has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  

With respect to the new and material evidence portion of the 
decision, the Veteran has not received proper notice.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as will 
be discussed fully below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claim.  Therefore, a full discussion of whether VA met these 
duties is not needed, as no prejudice can flow to the Veteran 
from the notice error.  

With respect to the earlier effective date portion of the 
decision, as discussed in full below, the Board finds that 
the appellant's earlier effective date claim is not decided 
on the basis of factual analysis, but must instead be denied 
as a matter of law.  As a result, there is no reasonable 
possibility that further notice and assistance would aid the 
appellant in substantiating his claims for earlier effective 
dates.  See Rudd v.  Nicholson, 20 Vet. App. 296 (2006).  
Furthermore, the appellant bears the burden of demonstrating 
any prejudice from defective (or nonexistent) notice with 
respect to downstream elements, such as the assignment of 
effective dates.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met here as neither the Veteran nor 
his representative demonstrates such prejudice.  Therefore, 
no further action is required to fulfill VA's duty to notify 
and assist the Veteran in the development of these claims.  
Dela Cruz v.  Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).   

New and Material Evidence

The Veteran's claim for service connection for headaches was 
originally denied by a rating decision issued in November 
1999 on the basis that there was no permanent residual or 
chronic disability related to headaches.  The Veteran did not 
appeal that decision and it became final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1999).  
An August 2004 rating decision then declined to reopen the 
claim based on the absence of new and material evidence, and 
the Veteran perfected the current appeal.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence submitted or obtained since the last final denial in 
November 1999 includes a May 2004 VA examination report, as 
well as additional service treatment and private medical 
records.  This evidence is new in that it has not previously 
been considered by agency decision makers.  The May 2004 VA 
examination report, in particular, is also material as it 
reflects a diagnosis of "chronic headaches for seventeen 
years."  When presumed credible for the limited purpose of 
determining materiality, this medical evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.  However, 
as further evidentiary development is required before this 
issue is ready for adjudication, the Board will not address 
the merits of the claim at this time.  

Earlier Effective Dates

Service connection for degenerative disc disease of the 
lumbar spine with right L-5 radiculopathy and for right knee 
patellofemoral syndrome was granted by a rating decision 
issued in August 2004.  An effective date of April 14, 1999 
was established, as this was the date of the Veteran's 
original claim for service connection.  The Veteran filed a 
timely appeal with respect to the effective date.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2008).  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection or for increased compensation "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400 (2008) (emphasis 
added).  

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2008).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims for benefits, both formal and 
informal, and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).   

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but is instead based on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).

In the present case, there is no evidence that VA received 
any correspondence or medical evidence from the Veteran prior 
to April 14, 1999, that could be construed as a claim for 
service connection for degenerative disc disease of the 
lumbar spine and for right knee patellofemoral syndrome.  The 
Board also notes that the Veteran was entitled to disability 
severance pay upon discharge from the U.S. Navy in January 
1994.  As such, his Certificate of Discharge, also known as a 
DD Form 214, expressly states "The right to file a claim 
with Veterans Administration for compensation, pension, or 
hospitalization has been explained to [the Veteran] and [he] 
has signed a statement to that effect and does not desire to 
submit a claim at this time."  In all, there is no evidence 
that suggests in anyway that a claim for service connection 
benefits, formal or informal, was filed between the Veteran's 
January 1994 discharge from service and the April 1999 date 
of claim upon which the current effective date was assigned.  

In conclusion, the general rule is that the effective date 
for a grant of service connection shall not be earlier than 
the date of receipt of the claim.  Here, the claim was 
received on April 14, 1999, and that is the effective date 
assigned for the grant of service connection for degenerative 
disc disease of the lumbar spine with right L-5 radiculopathy 
and for right knee patellofemoral syndrome.  The evidence 
does not reflect than any exception to the general rule 
applies.  Thus, an effective date earlier than the date of 
the original claim for benefits is not available.  

As the claims for earlier effective dates must be denied as a 
matter of law, the benefit of the doubt provision does not 
apply.  Earlier effective dates for the grant of service 
connection for degenerative disc disease of the lumbar spine 
with right L-5 radiculopathy and right knee patellofemoral 
syndrome are not available in this case. 


ORDER

The claim of entitlement to service connection for headaches 
is reopened, and to this extent only, the appeal is granted.

An effective date earlier than April 14, 1999 for the grant 
of service connection for degenerative disc disease of the 
lumbar spine with right L-5 radiculopathy is denied. 

An effective date earlier than April 14, 1999 for the grant 
of service connection for right knee patellofemoral syndrome 
is denied. 


REMAND

A review of the record reveals that a remand is required in 
this case.  The Veteran's last VA medical examination to 
determine the severity of his service-connected lumbar spine 
and right knee conditions was in May 2004.  Based upon the 
lapse in time from that examination and the absence of 
contemporaneous treatment records, the actual severity of the 
Veteran's service-connected lumbar spine and right knee 
disabilities is unclear.  He must be afforded a 
contemporaneous and thorough VA examination.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).   

In addition, a medical opinion is required before the 
reopened claim of service connection for headaches can be 
adjudicated.  The Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  Here, the service treatment 
records contain multiple notations of complaints of headaches 
during active military service.  The May 2004 VA examination 
also reflects an existing diagnosis of "chronic headaches."  
There is also some indication of an association between the 
in-service and current conditions as the VA examiner states 
that the Veteran's headaches began during service, in 
approximately 1987.  However, the record does not contain a 
medical opinion as to nexus, or a possible causal 
relationship between the claimed in-service and current 
conditions.  As there is insufficient medical evidence upon 
which to decide the claim, a medical opinion must be 
obtained.  

Finally, the record contains no current VA treatment records.  
If there are VA treatment records for this Veteran, they must 
be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any  outstanding VA 
treatment records for this Veteran.  

2.  Schedule the Veteran for VA 
examinations to 
	(a) determine the nature and 
etiology of his headaches; and
	(b) determine the current severity 
of his service-connected lumbar spine 
and right knee disabilities.  

The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review, and such review 
must be noted in the examination 
reports.  All necessary studies and 
tests must be conducted.  

The examination report pertaining to the 
Veteran's headaches should specifically 
indicate whether the Veteran's headaches 
represent a chronic acquired disability.  
If answered in the affirmative, the 
examiner is requested to opine whether 
the current headache disability had its 
onset during service or is otherwise 
attributable to the Veteran's military 
service.    

The examination report pertaining to the 
degenerative disc disease of the lumbar 
spine and the right knee patellofemoral 
syndrome must fully describe the degree 
of limitation of motion.  Any limitation 
of motion must be objectively confirmed 
by clinical findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  Complete range of 
motion studies must be performed to 
accurately ascertain the amount of 
limitation of motion present in both the 
lumbar spine and the right knee.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to 
pain should also be indicated.  
38 C.F.R. § 4.40 (2008).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, 
pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2008).

The examiners must provide the medical 
rationale for all opinions expressed.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination, or examinations, requested in 
this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2008) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M.  BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


